DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s declaration and amendment filed on 03/02/2022 is acknowledged. In light of persuasive declaration and amendments, new grounds of rejection are set forth below and this office action is non-final. Claims 1-12 and 15-22 are examined on the merits in this office action. 

Information Disclosure Statement
Information Disclosure Statements (IDS) submitted on 01/31/2022 and 03/02/2022 are considered and signed IDS forms are attached. Further, the references of IDS of 10/21/21 which are now part of IDS of 03/02/2022 have been considered.

Claim Numbering
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 20-21 have been renumbered as 21-22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-8, 11, 12, 15-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fukaya et al. (JP 2012254924 A cited in IDS) in view of Lu (US 2016/0160022 A1 cited in IDS). It is noted that the disclosures of Fukaya et al. are based on a machine translation of the reference which is included in this action.

Regarding claims 1, 2, 4-8, 11, 12 and 21, Fukaya et al. disclose an interlayer film (polymeric film) for a laminated glass (see Abstract). The interlayer comprises a polyvinyl acetal resin, a moisture-resistance improving agent and a plasticizer (see Abstract and page 4, paragraph 3). The polyvinyl acetal resin can be polyvinyl butyral resin (see page 2, paragraph 2). The plasticizer can be triethylene glycol-di-2-ethylhexyl ester, i.e. triethylene glycol bis(2-ethylhexanoate) (see page 4, paragraph 4). The moisture-resistance improving agent can be alicyclic alcohol such as cyclohexanol (see page 2, paragraph 3). A content of the moisture-resistance improving agent can be 0.005 to 20 parts by weight with respect to 100 weight parts of polyvinyl acetal resin (see page 3, paragraph 5). That is, the content of the moisture-resistance improving agent is 0.005 to 20 phr. The moisture-resistance improving agent is an agent that improves the moisture resistance of the interlayer film by blending (see page 2, paragraph 3). That is, moisture-resistance improving agent is blending agent. Further, given that the cyclohexanol is identical to blending agent utilized in the present invention, cyclohexanol is a blending agent that would necessarily impart the refractive index of at least 1.460 to the polymeric film (interlayer film).
Fukaya et al. do not disclose at least one adhesion control agent as presently claimed.
Lu disclose an interlayer (polymeric film) comprising polyvinyl acetal resin (see Abstract). Further, various adhesion control agent such as sodium acetate (monovalent metal salt of acetic acid) can be used in the interlayer to control the adhesion of the sheet to glass (see paragraph 0043).
In light of motivation for using adhesion control agent disclosed by Lu as described above, it therefore would have been obvious to one of the ordinary skill in the art to use adhesion control agent such as sodium acetate (monovalent metal salt of acetic acid) in the interlayer (polymeric film) of Fukaya et al. in order to control adhesion of the interlayer (polymeric film) to glass, and thereby arrive at the claimed invention.
Fukaya et al. in view of Lu disclose the polymeric film (interlayer) as set forth above. Fukaya et al. in view of Lu do not disclose the polymeric film possessing a refractive index of at least 1.460. However, given that the polymeric film of Fukaya et al. in view of Lu is identical to that presently claimed, it is inherent or obvious that the polymeric film of Fukaya et al. in view of Lu possess a refractive index of at least 1.460.

Regarding claims 15-19, Fukaya et al. in view of Lu disclose the polymeric film (interlayer) as set forth above. Further, Fukaya et al. disclose the interlayer sandwiched between a pair of glasses (see page 7, paragraph 3). The glass can be a transparent plate glass (see page 7, paragraph 2). That is, Fukaya et al. disclose a laminate comprising outer transparent laminae such as glass and an interlayer comprising the polymeric film.
Given that the outer laminae comprise a transparent plate glass and interlayer has high degree of transparency (see page 7, paragraph 2 and page 4, paragraph 9), the laminate would exhibit a transparency of greater than 88.28. Further, given that the laminate including outer laminae and interlayer (polymeric film) of Fukaya et al. in view of Lu is identical to that presently claimed, it is inherent or obvious that the laminate of Fukaya et al. in view of Lu exhibits a transparency of greater than 88.28, a yellowness index of less than 0.30 and an impact resistance, measured as a mean break height, of greater than 4.50 meters.

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fukaya et al. (JP 2012254924 A cited in IDS) in view of Lu (US 2016/0160022 A1 cited in IDS). It is noted that the disclosures of Fukaya et al. are based on a machine translation of the reference which is included in this action.

Regarding claims 20 and 22, Fukaya et al. disclose an interlayer film (polymeric film) for a laminated glass (see Abstract). The interlayer comprises a polyvinyl acetal resin, a moisture-resistance improving agent and a plasticizer (see Abstract and page 4, paragraph 3). The polyvinyl acetal resin can be polyvinyl butyral resin (see page 2, paragraph 2). The plasticizer can be triethylene glycol-di-2-ethylhexyl ester, i.e. triethylene glycol bis(2-ethylhexanoate) (see page 4, paragraph 4). The moisture-resistance improving agent can be alicyclic alcohol such as cyclohexanol (see page 2, paragraph 3). A content of the moisture-resistance improving agent can be 0.005 to 20 parts by weight with respect to 100 weight parts of polyvinyl acetal resin (see page 3, paragraph 5). That is, the content of the moisture-resistance improving agent is 0.005 to 20 phr. The moisture-resistance improving agent is an agent that improves the moisture resistance of the interlayer film by blending (see page 2, paragraph 3). That is, moisture-resistance improving agent is blending agent. Further, given that the cyclohexanol is identical to blending agent utilized in the present invention, cyclohexanol is a blending agent that would necessarily impart a transparency of greater than 88.28, an impact strength, measured as a mean break height of at least 4.50 meters; and a yellowness index of less than 0.30.
Further, Fukaya et al. disclose the interlayer sandwiched between a pair of glasses (see page 7, paragraph 3). The glass can be a transparent plate glass (see page 7, paragraph 2). That is, Fukaya et al. disclose a laminate comprising outer transparent laminae such as glass and an interlayer comprising the polymeric film.
Fukaya et al. do not disclose at least one adhesion control agent as presently claimed.
Lu disclose an interlayer (polymeric film) comprising polyvinyl acetal resin (see Abstract). Further, various adhesion control agent such as sodium acetate (monovalent metal salt of acetic acid) can be used in the interlayer to control the adhesion of the sheet to glass (see paragraph 0043).
In light of motivation for using adhesion control agent disclosed by Lu as described above, it therefore would have been obvious to one of the ordinary skill in the art to use adhesion control agent such as sodium acetate (monovalent metal salt of acetic acid) in the interlayer (polymeric film) of Fukaya et al. in order to control adhesion of the interlayer (polymeric film) to glass, and thereby arrive at the claimed invention.
Fukaya et al. in view of Lu disclose the laminate as set forth above. Given that the outer laminae comprise a transparent plate glass and interlayer has high degree of transparency (see page 7, paragraph 2 and page 4, paragraph 9), the laminate would exhibit a transparency of greater than 88.28. Further, given that the laminate including outer laminae and interlayer (polymeric film) of Fukaya et al. in view of Lu is identical to that presently claimed, it is inherent or obvious that the laminate of Fukaya et al. in view of Lu exhibits a transparency of greater than 88.28, a yellowness index of less than 0.30 and an impact resistance, measured as a mean break height, of greater than 4.50 meters.

Allowable Subject Matter
Claims 3, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Fukaya et al. in view of Lu disclose an interlayer film (polymeric film) for a laminated glass comprising a polyvinyl acetal resin, a moisture-resistance improving agent such as alicyclic alcohol (blending agent), a plasticizer and adhesion control agent, wherein a content of the moisture-resistance improving agent is 0.005 to 20 phr. While Fukaya et al. in view of Lu disclose alicyclic alcohol, Fukaya et al. in view of Lu do not disclose alicyclic alcohol comprising polycyclic structure, tricyclodecane dimethanol (TCDDM) and/or containing at least two hydroxyl groups. Accordingly, Fukaya et al. in view of Lu cannot be applied against claims 3, 9 and 10. 


Response to Arguments
Applicant's declaration and arguments filed 03/02/2022 have been fully considered. In light of persuasive declaration and amendments, new grounds of rejections are set forth above. All arguments are moot in light of new grounds of rejections.
Although new prior art has been applied against the present claims, in response to applicant’s pointing to data set forth in the present specification as providing unexpected and surprising results, it is noted that the data is not persuasive given that the data is not commensurate in scope with the scope of present claims given that (i) the examples recite specific polyvinyl acetal resin in specific amount, while the present claim recite any polyvinyl acetal resin in any amounts, (ii) the examples recite specific plasticizer in specific amount, while the present claim recite any plasticizer in any amounts, (iii) the examples recite specific blending agent, while the present claim has broad recitation of blending agent, (iv) the examples recite specific thickness of polymeric film, while the present claims recite any thickness of polymeric film, (v) the examples do not recite adhesion control agent, while the present claim recite adhesion control agent, and (vi) the examples recite specific thickness of glass sheets, while the present claim recite any thickness of glass sheet (claim 20).

In light of amendments, 112(a) rejections are withdrawn.
In light of amendments, 112(b) rejections are withdrawn.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Asanuma (US 2016/0046783 A1) disclose a laminated product of a layer including a polyvinyl acetal (polymeric film). The polyvinyl acetal layer comprises a compound that is used as a plasticizer containing a polar group such as hydroxyl group (see paragraph 0060). The compound containing hydroxyl group contains one or more hydroxyl groups (see paragraph 0061). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRUPA SHUKLA/Examiner, Art Unit 1787        

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787